Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is a contest for the office of Sheriff of the county of Del Norte. The judgment must he reversed, upon the ground that the special term of the Court at which the case was tried was called upon insufficient notice. The statute (Wood’s Dig. 381) requires a notice of not less than ten nor more than twenty days, and the failure to give the requisite notice in this case, renders the proceedings irregular, if not void.
Judgment reversed, and cause remanded for new trial.